DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed on 5 February 2021.
Claims 41-61 are presented for examination.
Claims 41-61 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 February 2021 has been entered.

Response to Arguments
Applicant's arguments filed 5 February 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

(1)	New claims 41 recites: "a transmitter, configured to send a random access preamble to the base station using the first-type random access resource; wherein the first-type random access resource is associated with resources of at least one downlink signal, of the plurality of downlink signals, satisfying the correspondence, and the second-type random access resource is not associated with the resources of the downlink signals satisfying the correspondence." Lee and Frenne, individually, or in combination, do not teach or suggest at least these elements of 
the claims. 
In view of the foregoing, Applicant respectfully asserts that Lee and Frenne fails to teach or render obvious each element of Claim 41. Additionally, none of the remaining cited references cure the deficiencies of Lee and Frenne. Accordingly, the cited references, taken singly, or in combination, fail to teach, suggest, or in any way render obvious the features of Claim 41. Thus, Claim 41 as a whole is patentable over the cited references. Applicant further asserts that Claims 44 and 47 recite features similar to those discussed above with respect to Claim 41 and are therefore patentable over the cited references for similar reasons [Remarks, page 9].

(2)	New claims 50 recites: "the SIB1 indicates random access resources and a correspondence between the random access resources and resources of a plurality of downlink signals, the correspondence comprising at least one of a first-type correspondence and a second- type correspondence; and a transmitter, configured to send a random access preamble to the base station using a first-type random access 
Frenne, individually, or in combination, do not teach or suggest at least these elements of the claims [Remarks, pages 9-10].

(3)	The arguments are similar to the response dated June 24, 2020, with respect to the 35 USC 103 Rejection. That is, Lee merely discloses a set of RA resources are allocated for RA transmissions when the WTRU has a certain characteristic/purpose, and a set of RA resources are associated with different RA preambles/PRACH resources that are different from those designated for contention-based RA. However, Lee fails to disclose that a RA resource is associated with resources of a plurality of different downlink signals. Lee further fails to disclose "the correspondence comprising at least one of a first-type correspondence and a second-type correspondence," as recited, for example, by Claim 50. Accordingly, Lee fails to teach or suggest these features of the claims. Frenne does not cure Lee's deficiencies with respect to at least these elements.
In view of the foregoing, Applicant respectfully asserts that Lee and Frenne fails to teach or render obvious each element of Claim 50. Additionally, none of the remaining cited references cure the deficiencies of Lee and Frenne. Accordingly, the cited references, taken singly, or in combination, fail to teach, suggest, or in any way render obvious the features of Claim 50. Thus, Claim 50 as a whole is patentable over the cited references. Applicant further asserts that Claims 54 and 58 recite features Remarks, page 10].

The Examiner respectfully disagrees with this argument.

As per the first and third argument,
As indicated below, Lee discloses an apparatus comprising:
a transmitter (see Figure 1B and page 2, paragraph 34, line 3; a transmitter/transceiver 120), configured to send a random access preamble to the base station using the first-type random access resource (see pages 9-10, paragraphs 132-134 and page 10, paragraph 142; configured to send/(WTRU transmitting) a random/random access/access preamble/preamble to the base station/eNB using the first-type random access resource/RA with one or more certain characteristic, for example, the signal may include a certain vertical beam).
In other words, the WTRU transmits a preamble and designates certain RA resources to be used by WTRUs for a certain purpose or with a certain characteristic.  For example, the certain characteristic is a preferred or selected beam direction.
Frenne discloses an apparatus, comprising:
wherein the first-type random access resource is associated with resources of at least one downlink signal (see Figure 8 and page 16, lines 6-23; wherein the first-type random access resource/(set of preambles) is associated/association with resources of at least one downlink signal/(beam-specific reference signal (BRS)), of the plurality of downlink signals (see Figure 8 and page 16, lines 24-31; of the plurality of 
In other words, Figure 8 right hand side shows the steps are performed by wireless device 110.  Page 12, lines 14-32 and Figure 8, step 804, wireless device 110 receives a set of downlink beam-specific reference signals, BRS, from the network node 115.  The selection of random-access resource indicates to the network node which downlink beam is preferred by the wireless device used for downlink transmission.  Additionally, page 16, lines 6-23 further discloses the beam is selected according to one or more pre-defined association rules between preambles and beams known at the network node 115.
Therefore, the combination of Lee and Frenne discloses “a transmitter, configured to send a random access preamble to the base station using the first-type random access resource; 
wherein the first-type random access resource is associated with resources of at least one downlink signal, of the plurality of downlink signals, satisfying the correspondence, and the second-type random access resource is not associated with the resources of the downlink signals satisfying the correspondence”.
As per the second argument,
As indicated below, Frenne discloses an apparatus (see Figure 9 and page 18, lines 14-15; an apparatus/UE or wireless device 110), comprising: 
a receiver (see Figure 9 and page 19, line 3; a receiver/transceiver 910), configured to receive a signal from a base station (see Figure 10 and page 20, lines 24-25; configured to receive/transmitting a signal/(wireless signals) from a base station/network node 115), wherein the broadcast signaling indicates random access resources and a correspondence between the random access resources and resources of a plurality of downlink signals (see Figure 8, step 810 and page 15, lines 6-13 and 23-25; wherein the broadcast/broadcast signaling/signaling indicates/(indicated via a lookup table) random access resources/(random-access preamble) and a correspondence/(association rules) between the random access resources/(random-access preamble) and resources of a plurality of downlink/downlink signals/beams), the correspondence comprising at least one of a first-type correspondence (see Figure 8, step 810 and page 15, lines 6-13 and 23-25; the correspondence/(association rules) comprising at least one of a first-type correspondence/(pre-defined association rules); and 
HW 85248919USo8Page 4 of 11a transmitter (see Figure 8, step 804 and Figure 9; and page 19, lines 3-5; a transmitter/transceiver 910), configured to send a random access preamble to the base station using a first-type random access resource satisfying the first-type correspondence (see Figure 8 and page 11, lines 15-30 and page 12, lines 1-9 and 
In other words, Frenne discloses a wireless device 110 comprising a transceiver 910 receiving a wireless signal from base station 115 and the broadcast signaling indicated via a lookup table random-access preamble and association rules between the random-access preamble and resources of a plurality of downlink beams.  The association rules comprising pre-defined association rules. Transceiver 910 transmits a RACH preamble to network node 115 using PRACH signal satisfying the pre-defined association rules.
Ekpenyong discloses an apparatus (see Figure 6 and page 5, paragraph 65, lines 1-2; an apparatus/mobile UE 601), comprising:
a receiver (see Figure 6 and page 5, paragraph 67, line 9; a receiver/receiver 607), configured to receive a system information block 1 (SIB1) from a base station (see page 2, paragraph 16; configured to receive/inform a system information block 1 (SIB1)/SIB1 from a base station/base stations 101 and 111a/b),
wherein the SIB1 indicates random access resources (see page 2, paragraph 23; wherein the SIB1/SIB1 indicates/containing random access resources/PRACH).
In other words, base stations 101 and 111a/b inform the UE of the cell-specific TDD UL/DL configuration using information broadcast in system information block type 1 (SIB1).  Paragraph 23 further discloses a SIB1 configured UL resource containing PRACH reosures is configured for downlink.
the SIB1 indicates random access resources and a correspondence between the random access resources and resources of a plurality of downlink signals, the correspondence comprising at least one of a first-type correspondence and a second- type correspondence; and a transmitter, configured to send a random access preamble to the base station using a first-type random access resource satisfying the first-type correspondence, or a second-type random access resource satisfying the second-type correspondence”.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41, 44 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0382205 A1), hereinafter Lee, in view of Frenne et al (WO 2015/147717 A1), hereinafter Frenne, and further in view of Ekpenyong et al (US 2014/033355 A1), hereinafter Ekpenyong.

Regarding Claim 41, Lee discloses an apparatus (see Figure 1B and page 2, paragraph 34, lines 1-2; an apparatus/WTRU 102), comprising: 
a receiver (see Figure 1B and page 2, paragraph 34, line 3; a receiver/transceiver 120), configured to receive a system information block (SIB) from a base station (see page 9, paragraph 121, lines 6-7 and paragraph 126, lines 4-6; configured to receive/(informed to a WTRU) a system information block (SIB)/SIB-x from a base station/eNB), the random access resources comprising a first-type random access resource and a second-type random access resource (see pages 9-10, paragraphs 132-134 and page 10, paragraphs 143-146; the random access resources/(RA with one or more certain characteristic, for example, the signal may 
a transmitter (see Figure 1B and page 2, paragraph 34, line 3; a transmitter/transceiver 120), configured to send a random access preamble to the base station using the first-type random access resource (see pages 9-10, paragraphs 132-134 and page 10, paragraph 142; configured to send/(WTRU transmitting) a random/random access/access preamble/preamble to the base station/eNB using the first-type random access resource/RA with one or more certain characteristic, for example, the signal may include a certain vertical beam).
Although Lee discloses an apparatus as set forth above,
Lee does not explicitly disclose “wherein the broadcasted system information indicates random access resources and a correspondence between the random access resources and resources of a plurality of downlink signals” or “wherein the first-type random access resource is associated with resources of at least one downlink signal, of the plurality of downlink signals, satisfying the correspondence, and the second-type random access resource is not associated with the resources of the downlink signals satisfying the correspondence”.
However, Frenne discloses an apparatus, comprising:
wherein the broadcasted system information indicates random access resources and a correspondence between the random access resources and resources of a plurality of downlink signals (see Figure 8, step 810 and page 15, lines 6-13 and 23-25; 
wherein the first-type random access resource is associated with resources of at least one downlink signal (see Figure 8 and page 16, lines 6-23; wherein the first-type random access resource/(set of preambles) is associated/association with resources of at least one downlink signal/(beam-specific reference signal (BRS)), of the plurality of downlink signals (see Figure 8 and page 16, lines 24-31; of the plurality of downlink/downlink signals/beams), satisfying the correspondence (see Figure 8 and page 16, lines 11-15; satisfying the correspondence/pre-defined association rules), and the second-type random access resource is not associated with the resources of the downlink signals satisfying the correspondence (see Figure 8 and page 16, lines 6-23 and page 17, lines 1-10; and the second-type random access resource/(set of preambles) is not associated/(overlapping association) with the resources of the downlink/DL signals/beams satisfying/(pre-defined association rules) the correspondence/pre-defined association rules).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the broadcasted system information indicates random access resources and a correspondence between the random access resources and resources of a plurality of downlink signals” or “wherein the first-type random access resource is associated with resources of at least one downlink signal, of the plurality of downlink signals, satisfying 
 Although the combination of Lee and Frenne discloses an apparatus as set forth above,
The combination of Lee and Frenne does not explicitly disclose “a receiver, configured to receive a system information block 1 (SIB1) from a base station” or “wherein the SIB1 indicates random access resources”.
However, Ekpenyong discloses an apparatus (see Figure 6 and page 5, paragraph 65, lines 1-2; an apparatus/mobile UE 601), comprising:
a receiver (see Figure 6 and page 5, paragraph 67, line 9; a receiver/receiver 607), configured to receive a system information block 1 (SIB1) from a base station (see page 2, paragraph 16; configured to receive/inform a system information block 1 (SIB1)/SIB1 from a base station/base stations 101 and 111a/b),
wherein the SIB1 indicates random access resources (see page 2, paragraph 23; wherein the SIB1/SIB1 indicates/containing random access resources/PRACH).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a receiver, configured to receive a system information block 1 (SIB1) from a base station” or “wherein the SIB1 indicates random access resources” as taught by Ekpenyong in the combined system of 
Regarding Claim 44, Lee discloses an apparatus (see Figure 1C and pages 9-10, paragraphs 132-133; an apparatus/eNB), comprising: 
a transmitter (see Figure 1C and page 2, paragraph 24; base station 140a contains a transmitter), configured to send a system information block 1 (SIB1) to a terminal (see page 9, paragraph 121, lines 6-7 and paragraph 126, lines 4-6; configured to receive/(informed to a WTRU) a system information block 1 (SIB1)/SIB-x from a base station/eNB), the random access resources comprising a first-type random access resource and a second-type random access resource (see pages 9-10, paragraphs 132-134 and page 10, paragraphs 143-146; the random access resources/(RA with one or more certain characteristic, for example, the signal may include a certain vertical beam) comprising a first-type random access resource/(contains certain characteristics such as vertical beam) and a second-type random access resource/RA with one or more certain characteristic, for example, the signal may include a certain vertical DL beam); and 
a receiver (see Figure 1C and page 2, paragraph 24; base station 140a contains a receiver), configured to receive a random access preamble from the terminal, using the first-type random access resource (see pages 9-10, paragraphs 132-134 and page 10, paragraph 142; configured to receive/(WTRU transmitting) a random/receive access preamble from the terminal, using the first-type random access resource/RA with one or more certain characteristic, for example, the signal may include a certain vertical beam).
Although Lee discloses an apparatus as set forth above,

However, Frenne discloses an apparatus, comprising:
wherein the broadcasted system information indicates random access resources and a correspondence between the random access resources and resources of a plurality of downlink signals (see Figure 8, step 810 and page 15, lines 6-13 and 23-25; wherein the broadcast/broadcast signaling/signaling indicates/(indicated via a lookup table) random access resources/(random-access preamble) and a correspondence/(association rules) between the random access resources/(random-access preamble) and resources of a plurality of downlink/downlink signals/beams);
wherein the first-type random access resource is associated with resources of at least one downlink signal (see Figure 8 and page 16, lines 6-23; wherein the first-type random access resource/(set of preambles) is associated/association with resources of at least one downlink signal/(beam-specific reference signal (BRS)), of the plurality of downlink signals (see Figure 8 and page 16, lines 24-31; of the plurality of downlink/downlink signals/beams), satisfying the correspondence (see Figure 8 and page 16, lines 11-15; satisfying the correspondence/pre-defined association rules), and the second-type random access resource is not associated with the resources of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the broadcasted system information indicates random access resources and a correspondence between the random access resources and resources of a plurality of downlink signals” or “wherein the first-type random access resource is associated with resources of at least one downlink signal, of the plurality of downlink signals, satisfying the correspondence, and the second-type random access resource is not associated with the resources of the downlink signals satisfying the correspondence” as taught by Frenne in the system of Lee to mitigate, alleviate or eliminate the complexity problem for the network side to detect random-access preambles (see page 7, lines 19 and 5-6 of Frenne).
Although the combination of Lee and Frenne discloses an apparatus as set forth above,
The combination of Lee and Frenne does not explicitly disclose “a transmitter, configured to send a system information block 1 (SIB1) to a terminal” or “wherein the SIB1 indicates random access resources”.
However, Ekpenyong discloses an apparatus, comprising:

wherein the SIB1 indicates random access resources (see page 2, paragraph 23; wherein the SIB1/SIB1 indicates/containing random access resources/PRACH).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a transmitter, configured to send a system information block 1 (SIB1) to a terminal” or “wherein the SIB1 indicates random access resources” as taught by Ekpenyong in the combined system of Lee and Frenne to provide increased system capacity (see page 1, paragraph 3, lines 15-16 of Ekpenyong).
Regarding Claim 47, Lee discloses a system, comprising a base station (see Figure 1C and pages 9-10, paragraphs 132-133; comprising a base station/eNB) and a terminal (see Figure 1B and page 2, paragraph 34, lines 1-2; and a terminal/WTRU 102), wherein: 
the base station is configured to send a system information block 1 (SIB1) to the terminal (see page 9, paragraph 121, lines 6-7 and paragraph 126, lines 4-6; the base station/eNB is configured to receive/(informed to a WTRU) a system information block 1 (SIB1)/SIB-x from a base station/eNB), the random access resources comprising a first-type random access resource and a second-type random access resource (see pages 9-10, paragraphs 132-134 and page 10, paragraphs 143-146; the random access resources/(RA with one or more certain characteristic, for example, the signal may 
the terminal is configured to send a random access preamble to the base station using the first-type random access resource (see pages 9-10, paragraphs 132-134 and page 10, paragraph 142; the terminal/WTRU is configured to send/transmitting a random/random access/access preamble/preamble to the base station/eNB using the first-type random access resource/RA with one or more certain characteristic, for example, the signal may include a certain vertical beam).
Although Lee discloses a system as set forth above,
Lee does not explicitly disclose “wherein the broadcasted system information indicates random access resources and a correspondence between the random access resources and resources of a plurality of downlink signals” or “wherein the first-type random access resource is associated with resources of at least one downlink signal, of the plurality of downlink signals, satisfying the correspondence, and the second-type random access resource is not associated with the resources of the downlink signals satisfying the correspondence”.
However, Frenne discloses a system, wherein:
wherein the broadcasted system information indicates random access resources and a correspondence between the random access resources and resources of a plurality of downlink signals (see Figure 8, step 810 and page 15, lines 6-13 and 23-25; wherein the broadcast/broadcast signaling/signaling indicates/(indicated via a lookup 
wherein the first-type random access resource is associated with resources of at least one downlink signal (see Figure 8 and page 16, lines 6-23; wherein the first-type random access resource/(set of preambles) is associated/association with resources of at least one downlink signal/(beam-specific reference signal (BRS)), of the plurality of downlink signals (see Figure 8 and page 16, lines 24-31; of the plurality of downlink/downlink signals/beams), satisfying the correspondence (see Figure 8 and page 16, lines 11-15; satisfying the correspondence/pre-defined association rules), and the second-type random access resource is not associated with the resources of the downlink signals satisfying the correspondence (see Figure 8 and page 16, lines 6-23 and page 17, lines 1-10; and the second-type random access resource/(set of preambles) is not associated/(overlapping association) with the resources of the downlink/DL signals/beams satisfying/(pre-defined association rules) the correspondence/pre-defined association rules).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the broadcasted system information indicates random access resources and a correspondence between the random access resources and resources of a plurality of downlink signals” or “wherein the first-type random access resource is associated with resources of at least one downlink signal, of the plurality of downlink signals, satisfying the correspondence, and the second-type random access resource is not associated 
Although the combination of Lee and Frenne discloses a system as set forth above,
The combination of Lee and Frenne does not explicitly disclose “the base station is configured to send a system information block 1 (SIB1) to the terminal” or “wherein the SIB1 indicates random access resources”.
However, Ekpenyong discloses a system:
the base station is configured to send a system information block 1 (SIB1) to a terminal (see page 2, paragraph 16; the base station/(base stations 101 and 111a/b) is configured to send/inform a system information block 1 (SIB1)/SIB1 to a terminal/UE),
wherein the SIB1 indicates random access resources (see page 2, paragraph 23; wherein the SIB1/SIB1 indicates/containing random access resources/PRACH).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the base station is configured to send a system information block 1 (SIB1) to the terminal” or “wherein the SIB1 indicates random access resources” as taught by Ekpenyong in the combined system of Lee and Frenne to provide increased system capacity (see page 1, paragraph 3, lines 15-16 of Ekpenyong).

Claims 43, 46 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Frenne and further in view of Ekpenyong and further in view of Kato et al (US 2017/0359836 A1), hereinafter Kato.
Regarding Claim 43, Although the combination of Lee, Frenne and Ekpenyong discloses the apparatus as set forth above,
The combination of Lee, Frenne and Ekpenyong does not explicitly disclose “wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal”.
However, Kato discloses the apparatus,
wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal (see Figure 3 and page 3, paragraph 37; wherein a downlink/downlink signal/signal of the plurality of downlink signals/(downlink reference signal and downlink synchronization signals as shown in Figure 3) comprises at least one of a downlink synchronization/synchronization signal/signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal” as taught by Kato in the combined system of Lee, Frenne and Ekpenyong to provide a radio communication system by which the mobile station device and the base station 
Regarding Claim 46, Although the combination of Lee, Frenne and Ekpenyong discloses the apparatus as set forth above,
The combination of Lee, Frenne and Ekpenyong does not explicitly disclose “wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal”.
However, Kato discloses the apparatus,
wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal (see Figure 3 and page 3, paragraph 37; wherein a downlink/downlink signal/signal of the plurality of downlink signals/(downlink reference signal and downlink synchronization signals as shown in Figure 3) comprises at least one of a downlink synchronization/synchronization signal/signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal” as taught by Kato in the combined system of Lee, Frenne and Ekpenyong to provide a radio communication system by which the mobile station device and the base station can effectively perform repetitive transmission and reception (see page 2, paragraph 3-7 of Kato).
Regarding Claim 49, Although the combination of Lee, Frenne and Ekpenyong discloses the system as set forth above,
The combination of Lee, Frenne and Ekpenyong does not explicitly disclose “wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal”.
However, Kato discloses the system,
wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal (see Figure 3 and page 3, paragraph 37; wherein a downlink/downlink signal/signal of the plurality of downlink signals/(downlink reference signal and downlink synchronization signals as shown in Figure 3) comprises at least one of a downlink synchronization/synchronization signal/signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal” as taught by Kato in the combined system of Lee, Frenne and Ekpenyong to provide a radio communication system by which the mobile station device and the base station can effectively perform repetitive transmission and reception (see page 2, paragraph 3-7 of Kato).


Claims 50, 54 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenne in view of Ekpenyong.

Regarding Claim 50, Frenne discloses an apparatus (see Figure 9 and page 18, lines 14-15; an apparatus/UE or wireless device 110), comprising: 
a receiver (see Figure 9 and page 19, line 3; a receiver/transceiver 910), configured to receive a signal from a base station (see Figure 10 and page 20, lines 24-25; configured to receive/transmitting a signal/(wireless signals) from a base station/network node 115), wherein the broadcast signaling indicates random access resources and a correspondence between the random access resources and resources of a plurality of downlink signals (see Figure 8, step 810 and page 15, lines 6-13 and 23-25; wherein the broadcast/broadcast signaling/signaling indicates/(indicated via a lookup table) random access resources/(random-access preamble) and a correspondence/(association rules) between the random access resources/(random-access preamble) and resources of a plurality of downlink/downlink signals/beams), the correspondence comprising at least one of a first-type correspondence (see Figure 8, step 810 and page 15, lines 6-13 and 23-25; the correspondence/(association rules) comprising at least one of a first-type correspondence/(pre-defined association rules); and 
HW 85248919USo8Page 4 of 11a transmitter (see Figure 8, step 804 and Figure 9; and page 19, lines 3-5; a transmitter/transceiver 910), configured to send a random access preamble to the base station using a first-type random access resource satisfying the first-type correspondence (see Figure 8 and page 11, lines 15-30 and page 12, lines 1-9 and 
Although Frenne discloses an apparatus as set forth above,
Lee does not explicitly disclose “a receiver, configured to receive a system information block 1 (SIB1) from a base station” or “wherein the SIB1 indicates random access resources”.
However, Ekpenyong discloses an apparatus (see Figure 6 and page 5, paragraph 65, lines 1-2; an apparatus/mobile UE 601), comprising:
a receiver (see Figure 6 and page 5, paragraph 67, line 9; a receiver/receiver 607), configured to receive a system information block 1 (SIB1) from a base station (see page 2, paragraph 16; configured to receive/inform a system information block 1 (SIB1)/SIB1 from a base station/base stations 101 and 111a/b),
wherein the SIB1 indicates random access resources (see page 2, paragraph 23; wherein the SIB1/SIB1 indicates/containing random access resources/PRACH).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the base station is configured to send a system information block 1 (SIB1) to the terminal” or “wherein the SIB1 indicates random access resources” as taught by Ekpenyong in the system of Frenne to provide increased system capacity (see page 1, paragraph 3, lines 15-16 of Ekpenyong).
Regarding Claim 54, Frenne discloses an apparatus (see Figure 10 and page 20, lines 5-6; an apparatus/network node 115), comprising: 
a transmitter (see Figure 10 and page 20, lines 24-25; a transmitter/transceiver 1010), configured to send a signal to a terminal (see Figure 10 and page 20, lines 24-25; configured to send/transmitting a signal/(wireless signals) to a terminal/wireless device 110), wherein the broadcasted signaling information indicates random access resources and a correspondence between the random access resources and resources of a plurality of downlink signals (see Figure 8, step 810 and page 15, lines 6-13 and 23-25; wherein the broadcast/broadcast signaling/signaling indicates/(indicated via a lookup table) random access resources/(random-access preamble) and a correspondence/(association rules) between the random access resources/(random-access preamble) and resources of a plurality of downlink/downlink signals/beams), the correspondence comprising at least one of a first-type correspondence (see Figure 8, step 810 and page 15, lines 6-13 and 23-25; the correspondence/(association rules) comprising at least one of a first-type correspondence/(pre-defined association rules); and 
a receiver (see Figure 9 and page 19, lines 3-9; a receiver/transceiver 910), configured to receive a random access preamble from the terminal using a first-type random access resource satisfying the first-type correspondence (see Figure 8 and page 11, lines 15-30 and page 12, lines 1-9 and page 15, lines 3-5 and page 19, lines 3-9; configured to receive/transmitting a random access/RACH preamble/preamble to the base station/(network node 115) using a first-type random access resource/(PRACH signal) satisfying the first-type correspondence/pre-defined association rules).

Frenne does not explicitly disclose “a transmitter, configured to send a system information block 1 (SIB1) to a terminal” or “wherein the SIB1 indicates random access resources”.
However, Ekpenyong discloses an apparatus (see Figure 6 and page 5, paragraph 65; an apparatus/eNB 602), comprising:
a transmitter (see Figure 6 and page 5, paragraph 71, line 10; a transmitter/transmitter 616), configured to send a system information block 1 (SIB1) to a terminal (see page 2, paragraph 16; configured to send/inform a system information block 1 (SIB1)/SIB1 to a terminal/UE),
wherein the SIB1 indicates random access resources (see page 2, paragraph 23; wherein the SIB1/SIB1 indicates/containing random access resources/PRACH).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a transmitter, configured to send a system information block 1 (SIB1) to a terminal” or “wherein the SIB1 indicates random access resources” as taught by Ekpenyong in the system of Frenne to provide increased system capacity (see page 1, paragraph 3, lines 15-16 of Ekpenyong).
Regarding Claim 58, Frenne discloses a system, comprising a base station (see Figure 10 and page 20, lines 5-6; comprising a base station/network node 115) and a terminal (see Figure 9 and page 18, lines 14-15; and a terminal/UE or wireless device 110), wherein: 

the terminal is configured to send a random access preamble to the base station using a first-type random access resource satisfying the first-type correspondence (see Figure 8 and page 11, lines 15-30 and page 12, lines 1-9 and page 15, lines 3-5 and page 19, lines 3-9; the terminal is configured to send/transmitting a random access/RACH preamble/preamble to the base station/(network node 115) using a first-type random access resource/(PRACH signal) satisfying the first-type correspondence/pre-defined association rules).
Although Frenne discloses a system as set forth above,

However, Ekpenyong discloses a system, comprising:
the base station is configured to send a system information block 1 (SIB1) to a terminal (see page 2, paragraph 16; the base station/(base stations 101 and 111a/b) is configured to send/inform a system information block 1 (SIB1)/SIB1 to a terminal/UE),
wherein the SIB1 indicates random access resources (see page 2, paragraph 23; wherein the SIB1/SIB1 indicates/containing random access resources/PRACH).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the base station is configured to send a system information block 1 (SIB1) to the terminal” or “wherein the SIB1 indicates random access resources” as taught by Ekpenyong in the system of Frenne to provide increased system capacity (see page 1, paragraph 3, lines 15-16 of Ekpenyong).

Claims 53, 57 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenne in view of Ekpenyong and further in view of Kato.

Regarding Claim 53, Although the combination of Frenne and Ekpenyong discloses the apparatus as set forth above,
The combination of Frenne and Ekpenyong does not explicitly disclose “wherein a downlink signal of the plurality of downlink signals comprises at least one of a 
However, Kato discloses the apparatus,
wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal (see Figure 3 and page 3, paragraph 37; wherein a downlink/downlink signal/signal of the plurality of downlink signals/(downlink reference signal and downlink synchronization signals as shown in Figure 3) comprises at least one of a downlink synchronization/synchronization signal/signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal” as taught by Kato in the combined system of Frenne and Ekpenyong to provide a radio communication system by which the mobile station device and the base station can effectively perform repetitive transmission and reception (see page 2, paragraph 3-7 of Kato).
Regarding Claim 57, Although the combination of Frenne and Ekpenyong discloses the apparatus as set forth above,
The combination of Frenne and Ekpenyong does not explicitly disclose “wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal”.

wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal (see Figure 3 and page 3, paragraph 37; wherein a downlink/downlink signal/signal of the plurality of downlink signals/(downlink reference signal and downlink synchronization signals as shown in Figure 3) comprises at least one of a downlink synchronization/synchronization signal/signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal” as taught by Kato in the combined system of Frenne and Ekpenyong to provide a radio communication system by which the mobile station device and the base station can effectively perform repetitive transmission and reception (see page 2, paragraph 3-7 of Kato).
Regarding Claim 61, Although the combination of Frenne and Ekpenyong discloses the system as set forth above,
The combination of Frenne and Ekpenyong does not explicitly disclose “wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal”.
However, Kato discloses the system,

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a downlink signal of the plurality of downlink signals comprises at least one of a downlink synchronization signal, a broadcast signal, or a downlink measurement pilot signal” as taught by Kato in the combined system of Frenne and Ekpenyong to provide a radio communication system by which the mobile station device and the base station can effectively perform repetitive transmission and reception (see page 2, paragraph 3-7 of Kato).

Allowable Subject Matter
Claims 42, 45, 48, 51-52, 55-56 and 59-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469